Filed 9/14/15 P. v. Galaviz CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                        D067176

        Plaintiff and Respondent,

        v.                                                         (Super. Ct. No. PLAR8825)

MICHAEL GALAVIZ,

        Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County, Margie G.

Woods, Judge. Affirmed.

         Denise M. Rudasill, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Michael Galaviz appeals the decision of the trial court entered

November 3, 2014, revoking and reinstating his parole, subject to the condition he serve

180 days in custody, after he had been arrested for indecent exposure. Appellate counsel

has filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders
v. California (1967) 386 U.S. 738 (Anders) stating counsel is unable to find any arguable

issues for reversal on appeal. Counsel requests this court to review the record for error as

required by Wende.

                     FACTS AND PROCEDURAL BACKGROUND

       Galaviz was on parole for a vandalism conviction (Pen. Code, § 594, subd. (b)(1))

when he was arrested on September 30, 2014, for indecent exposure, in violation of Penal

Code section 314, subdivision 1 and of the terms and conditions of his parole. An

evidentiary hearing was held on the alleged parole violation on November 3, 2014. The

court found Galaviz violated the law by committing indecent exposure, and revoked and

reinstated parole subject to 180 days of incarceration in jail, with custody credits of 69

days. Galaviz filed his notice of appeal from this order on November 12, 2014.

       The complaining witnesses, Messrs. Delhoyo and Naughten, were employed as

loss prevention officers at a Walmart store when they saw Galaviz acting suspiciously

inside the store. When Galaviz was in the ladies department, he took his penis out of his

pants and "gently stroke[d] it a little bit." His penis was exposed for 15 to 20 seconds.

Naughten and Delhoyo were watching (through a surveillance camera) when Galaviz

exposed himself and Delhoyo was offended by Galaviz's exposure and conduct.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal.3d 436, indicating counsel was unable to find any arguable issues

for reversal on appeal and asks this court to review the record for error as mandated by

Wende. As required by Anders, supra, 386 U.S. 738, appellate counsel has set forth one

                                              2
possible, but not arguable, issue: Whether there is sufficient evidence to meet the

prosecutor's burden to prove the parole violation when the only persons who witnessed

the exposure viewed it through a surveillance security camera rather than in person.

       We granted Galaviz permission to file a supplemental brief on his own behalf, but

he has not responded. We have reviewed the entire record as mandated by Wende, supra,

25 Cal.3d 436 and Anders, supra, 386 U.S. 738 and have not discovered any reasonably

arguable issues for reversal on appeal. Competent counsel has represented Galaviz on

this appeal.

                                      DISPOSITION

       The order is affirmed.




                                                                           McDONALD, J.

WE CONCUR:


McCONNELL, P. J.


NARES, J.




                                             3